Title: From George Washington to Lund Washington, 13 August 1783
From: Washington, George
To: Washington, Lund


                        
                            Dear Lund,
                            Newburgh Augt 13th 1783
                        
                        I have received your letter of the 30th Ulto with a Catalogue of my Books—When you go next to Abingdon, see
                            if there is any there with my name or Arms in them, & forwd the list.
                        I am truly unfortunate that after all the expence I have been at about my House, I am to encounter the third
                            Edition, with the trouble & inconvenience of another cover to it, after my return. That there can have been little
                            attention, or judgment exercised heretofore in covering it, is a fact that cannot admit a doubt; for he must be a miserable
                            Artizan or a very great rascal indeed who, after one experimt could not tell what kind of Shingles were necessary to
                            prevent a common roof from leaking, or how to place them as they ought to be—Patience however & new exertions must
                            supply these defect’s; & to prevent greater evils, the sooner the latter is applied, the better; I desire
                            therefore that a proper kind of Plank may be bespoke to shingle upon—the thinner, provided the nails do not draw, the
                            better; as I am affraid of so heavy a weight on a slight foundation; for it is to be remembered that the Frame was for a
                            one story House, and that every thing greater than that, exceeds the original design. If New Shingles are to be used,
                            write to Mr Newton to bespeak them; and let them be got full two feet in length. but I would submit it to the workman if
                            he has any skill in his profession, & the old shingles can be ripped off without Injury, whether shewing less of
                            them will not supply the defect of their shortness. If it will, the Paint & oil which has been expended on them
                            will, in a great measure be preserved—but this is not to be placed in competition with a tight cover—or the look of the work, if shewing little, becomes
                            obnoxious to the view—When I suggest this idea, it is upon the principal that a short shingle, if it shows in proportion,
                            affords as many laps as a long one; consequently (in a roof not very flat) must be as tight. For instance, if an 18 Inch
                            shingle shows 6 Inches, two parts out of three of it is covered: So in like manner is a 15 Inch Shingle if it shews no
                            more than five—But I think the proportion of the hidden part should be greater—for which reason with shingles of two feet
                            I would shew no more than Six Inches & with those now on the House if they are not more than 16 not more than 4
                            1/2; which consequently renders it more difficult for the water to penetrate—& adds I grant to the weight, because
                            it takes more of the smaller sort or a greater quantity of wood, if shingled with the larger—but this is unavoidable. I
                            again repeat, that no time is to be lost in redressing the present evil; for if it is suffered to continue, besides
                            ruining the Plaister within, I shall have the furniture all spoiled; & in a scene of continual vexation &
                            trouble ’till it is done.
                        I readily join in opinion that Land, (except it be of the first quality) is too hard drove to take, a Crop of
                            Indn Corn & wheat from it two years in three; and I should like to have as much of mine fallowed as may be for
                            wheat, as it would increase the profits of my Mill with less advance, which is a matter that I shall have pretty much to
                            attend to. You are at liberty therefore (but it is now too late for this year) to fallow all you can.
                        I am sorry to hear of your apprehended sickness—if it should be realized, it will be a good &
                            sufficient excuse for not visiting my Tenants, but Colo. Bassetts being there, or any other company, cannot; it would be
                            hard indeed, if, while I am incurring the same expences as if I was at home, that my business is also to be neglected by
                            it.
                        Mrs Custis has never suggested in any of her Letters to Mrs Washington, the most distant attachment to Dr
                            S——t (unless ardent wishes for her speedy return, could be so construed.) But if this is the case, & she wants
                            advice upon it, where is her Father and Brother, those Guardians and advisors pointed out by Nature? With respect to
                            myself, I am too well acquainted with women to give advice to any of them, when they are bound for the Port of Matrimony;
                            because I never shall advice any one to marry the man she does not like—and because I know it
                            is to no purpose to advise them to refrain from the man they do. A woman rarely asks an opinion, or requires advice (on
                            these occasions) till her resolution is formed; and then it is with the hope and expectation of receiving a sanction,
                            without any intention of acquiescing in a disapprobation, she applies for advice. In short, the plain English of these
                            kind of applications may be summed up in these words—I wish you to think as I do, but if unhappily you are of a different
                            opinion, my heart, I confess, is engaged; and I have gone too far now to retract.
                        Hearing that several cargos of Irish, Indented Servants have come, and are coming to Phila., I have requested
                            Colo. Biddle if he can procure me a good Ho. Joiner, to buy & send him to you—were you to attend to the Imposts of
                            these People at Baltimore you might very probably get one nearer home; & this would make my work come infinitely
                            cheaper than giving 5, 6, & 8 shillings a day to men who are always craving, & never satisfied.
                        Mrs Washington who continues in a low & weak way joins me in best wish to you & your wife and
                            I am Dr Lund Yr affecte friend
                        
                            Go: Washington
                        
                    